DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 8-9, 12, 14, 16-17, and 20 have been amended. Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments, see pp. 10-11 filed 2/8/2021, have been fully considered but they are not persuasive. Applicant essentially argues that the claim language does not invoke 35 USC § 112(f) or § 112, sixth paragraph. 
Applicant first argues that the claims have been amended such that the claimed “supervisory node” represents a hardware element. However, the claim recites “a supervisory node configured to dispatch work … wherein the supervisory node comprises a hardware element.” However, the addition of “comprises a hardware element” fails to sufficiently limit the function of “dispatch work” to being performed solely by the “hardware element.” That is, the limitation remains subject to interpretation under 35 USC § 112(f) or § 112, sixth paragraph. 
Applicant also argues that “the term “processor” or “processors” is understood to one of skill in the art to represent a hardware element.” However, p. 62 of Applicant’s specification discusses a processor in terms of a node in a relevancy graph. A relevancy graph is understood to refer to a form of data structure, and not a hardware element such as a central processing 
Applicant’s arguments, see pp. 13-14, filed 2/8/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent 9,087,090 by Cormier et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-13, and 19-20 of copending Application No. 15/707,830 (hereinafter “the ‘830 application”) in view of U.S. Patent 9,087,090 by Cormier et al. (“Cormier”). 
For example, with respect to claim 1, the ‘830 application claims:
1. A system for dispatching cognitive computing across multiple workers, comprising: See ‘830, claim 1, “1. A system comprising:”
a supervisory node configured to dispatch work to a plurality of compute servers forming interconnected knowledge nodes, wherein the supervisory node comprises a hardware element;; and See ‘830, claim 1, “a series of interconnected compute servers comprising a supervisory hardware node and a plurality of knowledge hardware nodes,”
a relevancy engine provided in at least one knowledge node; See ‘830, claim 2, “wherein at least one knowledge hardware node comprises a relevancy engine.”
wherein the relevancy engine comprises a rule package and a series of processors organized in a tree arrangement, See ‘830, claim 2, “a relevancy engine comprising: a rule package; and a series of processors organized in a tree arrangement and configured to perform functions according to a rule set contained in the rule package.”
wherein at least one processor of the series of processors is configured to apply weighting values to compatibility index values generated from the rule package, See ‘830, claims 7 and 9, e.g. “wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true … wherein each processor node has a relevant weighting representing a weight the node is to be accorded by its aggregator node.” ‘830 does not expressly claim each compatibility index value representing a numerical value of a degree to which a premise is true quantified within a range of zero to one. However, this is taught by Cormier. See Cormier, col. 17, lines 24-42, e.g. “computing a weighted average of the compatibility indices … the system can weight the earlier qualitative search terms more highly than the later qualitative search terms while computing the average.” Also see Cormier, Abstract, e.g. “determine a compatibility index for the attribute value, wherein the truth for the concept or premise of “ontime.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compatibility index of ‘830 with Cormier’s numerical range in order to facilitate performing searches based on qualitative search criteria that can vary among different usage context as suggested by Cormier (see col. 1, lines 43-45).

This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a supervisory node configured to dispatch work in claims 1, 9, and 17;
at least one processor … is configured to apply weighting values in claims 1, 9, and 17;
the supervisory node is configured to categorize and scale performance in claims 4, 12, and 20;
the supervisory node is configured to normalize data in claims 5 and 13;
the supervisory node is configured to distribute normalized data in claims 6 and 14;
the supervisory node is configured to supervise algorithm execution in claims 7 and 15;
the supervisory node is configured to collate and present results in claims 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
a supervisory node configured to dispatch work in claims 1, 9, and 17 (see specification, pp. 59, 68 and 72);
at least one processor … is configured to apply weighting values in claims 1, 9, and 17 (see specification, p. 62-63, 72 and 76);
the supervisory node is configured to categorize and scale performance in claims 4, 12, and 20 (see specification, p. 68 and 72);
the supervisory node is configured to normalize data in claims 5 and 13 (see specification, p. 68 and 72);
the supervisory node is configured to distribute normalized data in claims 6 and 14 (see specification, p. 68 and 72);
the supervisory node is configured to supervise algorithm execution in claims 7 and 15 (see specification, p. 68 and 72);
the supervisory node is configured to collate and present results in claims 8 and 16 (see specification, p. 56 and 72).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification provides nominal support for hardware implementation, no description is provided relating the claimed functionality with a particular hardware implementation. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 is dependent upon claim 13 and recites the limitation "the actor population" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this claim will be interpreted as being dependent upon claim 12, thereby providing sufficient antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0019672 by Das et al. (“Das”) in view of U.S. Patent 9,087,090 by Cormier et al. (“Cormier”).

Regarding claim 1, Das discloses:
1. A system for dispatching cognitive computing across multiple workers, comprising: See Das, Fig. 1, depicting a system.
a supervisory node configured to dispatch work to a plurality of compute servers forming interconnected knowledge nodes, wherein the supervisory node comprises a hardware element; and See Das, ¶ 0008, e.g. “management system operates on a computer separate from the computer system being managed.” Also see Fig. 1, depicting a Manager 108 connected to nodes 102-1:102-n forming an interconnected 
a relevancy engine provided in at least one knowledge node; See Das, Fig. 2, element 208 “Knowledge Processor.”
wherein the relevancy engine comprises a rule package and a series of processors organized in a tree arrangement, … See Fig. 6 and ¶ 0066-0067, e.g. “the knowledge code is provided in an inference language such that the inference engine 604 is able to execute the knowledge code. … The inference engine 604 may utilize a rule evaluator 608 to assist with evaluating the relationships or rules defined by the knowledge code.” See Das, Fig. 13, depicting processors 1302 and 1304-1:1304-n, Also see Fig. 5A, depicting processors organized in a tree arrangement. Also Fig. 9B, depicting a rule package providing rules 916 and functions 920. Also see ¶ 0079, e.g. “The rule pack 914 
Das does not expressly disclose wherein at least one processor of the series of processors is configured to apply weighting values to compatibility index values generated from the rule package, each compatibility index value representing a numerical value of a degree to which a premise is true quantified within a range of zero to one. However, this is taught by Cormier. See Cormier, col. 17, lines 24-42, e.g. “computing a weighted average of the compatibility indices … the system can weight the earlier qualitative search terms more highly than the later qualitative search terms while computing the average.” Also see Cormier, Abstract, e.g. “determine a compatibility index for the attribute value, wherein the concept-mapping associates each attribute value with a numerical compatibility index that indicates a compatibility between the attribute value and the qualitative search term.” Also see col. 11, lines 51-67, e.g. “This concept-mapping function represents the concept "ontime" by associating truth for the concept or premise of “ontime.” Also see col. 21, lines 61-62, e.g. “processor.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Das’ rule package with Cormier’s compatibility index and weights in order to facilitate performing searches based on qualitative search criteria that can vary among different usage context as suggested by Cormier (see col. 1, lines 43-45).

Regarding claim 9, Das discloses:
9. A system for dispatching cognitive computing across multiple workers, comprising: See Das, Fig. 1, depicting a system.
a plurality of compute servers forming interconnected knowledge nodes; See Das, Fig. 1, at least elements 106 and 108.
wherein one of the interconnected knowledge nodes comprises a supervisory node configured to dispatch work to at least one knowledge node, wherein the supervisory node comprises a hardware element; See Das, as cited in the rejection of claim 1 above.
wherein one knowledge node comprises a relevancy engine comprising a series of processors organized in a tree arrangement, wherein at least one processor of the series of processors configured to apply weighting values to compatibility index values generated from the rule package, each compatibility index value representing a numerical value of a degree to which a premise is true quantified within a range of zero to one. See Das, as cited in the rejection of claim 1 above.

Regarding claim 17, Das discloses:
17. A system for dispatching cognitive computing across multiple workers, comprising: a plurality of compute servers configured to form: See Das, Fig. 1, depicting a system.
a supervisory node configured to dispatch work, wherein the supervisory node comprises a hardware element; and See Das as cited in the rejection of claim 1 above.
a plurality of interconnected knowledge nodes, with a relevancy engine provided in at least one interconnected knowledge node; See Das as cited in the rejection of claim 1 above.
wherein the relevancy engine comprises a series of processors organized in a tree arrangement, wherein at least one processor of the series of processors configured to apply weighting values to compatibility index values generated from the rule package, each compatibility index value representing a numerical value of a degree to which a premise is true quantified within a range of zero to one. See Das as cited in the rejection of claim 1 above.


s 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Cormier as applied above, and further in view of U.S. Patent Application Publication 2004/0255282 by Eruhimov (“Eruhimov”) and U.S. Patent Application Publication 2015/0206059 by McMeekan (“McMeekan”).

Regarding claim 2, Das does not expressly disclose:
2. The system of claim 1, wherein a topmost processor in the tree arrangement provides results of analysis using fuzzy logic. However, this is taught by Eruhimov and McMeekan. See Eruhimov, Fig. 1, depicting a tree processor providing results of analysis. Also see ¶ 0011 “The performance of different portions of the software program may be analyzed, with the results being provided by the event statistics 110.” Also see McMeekan, ¶ 0022, e.g. “In one instance, a rule is structured so as to initially associate each item type corresponding to a content object with one or more procedure types. This association may include a fuzzy or non -fuzzy association. For example, for Item Type A, it may be determined that it is 60% associated with Procedure Type A and 10% associated with Procedure Type B or merely that it is associated with each of Procedure Types A and B. This association can be performed, for example, by looking up an item type in a structure, such as a classification tree. It can then be determined whether an identification of a procedure type is shared across all item types associated with a content object. If so, in some instances, it may be inferred that the content object pertains to that procedure type.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Das’ tree with 

Regarding claim 10, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 2. 

Regarding claim 18, parent claim 17 is addressed above. All further limitations have been addressed in the above rejection of claim 2. 

Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Cormier as applied above, and further in view of U.S. Patent 6,154,765 to Hart (“Hart”).

Regarding claim 3, Das discloses:
3. The system of claim 1, wherein the rule package organizes a series of rule sets. See Das, ¶ 0079, e.g. “set of rules 916.” Das does not expressly disclose each rule set corresponding to a different one of the series of processors. However, Hart teaches this. See Hart, Fig. 1 and col. 4, lines 60-62, e.g. “FIG. 1 shows one rule net 100 but multiple rule nets 100 can co-exist on the same node or distributed across several nodes.” It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 11, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 3. 

Regarding claim 19, parent claim 17 is addressed above. All further limitations have been addressed in the above rejection of claim 3. 

Claims 4, 8, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Cormier as applied above, and further in view of U.S. Patent Application Publication 2014/0032496 by Urano (“Urano”).

Regarding claim 4, Das discloses:
4. The system of claim 1, wherein the supervisory node is configured to categorize and scale performance of multiple disjoint algorithms across an actor population. See Das, ¶ 0012, e.g. “forming a knowledge base from causing symptoms and experienced problems provided by a disparate group of contributors.” Also see ¶ 0076, e.g. “The architecture for the knowledge base 900 renders the knowledge base 900 well-suited to be managed, deployed and scaled. … However, the knowledge base 900 can also be distributed between a manager and managed nodes, such that the categorize. However, this is taught by Urano. See Urano, ¶ 0028, e.g. “The administration part is configured to make the determination so that data which correspond to respective data belonging to one category and to be stored by one information storage node, have identical contents to the respective data and belong to a different category from the one category, are distributed in a plurality of information storage nodes other than the one information storage node.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Das’ manager with Urano’s categorization and distribution in order to provide the ability to recover data amid a changing environment as essentially suggested by Urano (see ¶ 0027).

Regarding claim 8, Das discloses:
8. The system of claim 4, wherein the supervisory node is configured to collate and present results of analysis of the actor population. See Das, ¶ 0051, e.g. “In addition, the manager 200 also includes a report module 218 that can take the data acquired from the agents 104 as well as the results of the processed rules (including debug data as appropriate) and generate a report for use by the user or administrator.”

Regarding claims 12 and 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 4 and 8, respectively. 

. 

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Cormier as applied above, and further in view of U.S. Patent Application Publication 2008/0082393 by Ozzie et al. (“Ozzie”).

Regarding claim 5, Das does not expressly disclose:
5. The system of claim 1, wherein the supervisory node is configured to normalize data using a common taxonomy. However, Ozzie teaches this. See Ozzie, ¶ 0037, e.g. “The normalizer component 312 is a mechanism for normalizing or standardizing data formats to optimize mining over such data. While a single taxonomy could be forced on users, the subject innovation can also be flexible enough to allow a plurality of classifications schemes to be employed by users.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Das’ manager with Ozzie’s normalization in order to standardize and optimize data as suggested by Ozzie.

Regarding claim 6, Das does not expressly disclose:
6. The system of claim 1, wherein the supervisory node is configured to distribute … data across the interconnected knowledge nodes. See Das, ¶ 0076, e.g. “However, the knowledge base 900 can also be distributed between a manager and managed nodes, normalized data. However, this is taught by Ozzie. See Ozzie, ¶ 0037 as cited in the rejection of claim 5 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Das’ supervisor with Ozzie’s normalization in order to standardize and optimize data as suggested by Ozzie.

Regarding claims 13-14, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 5-6, respectively. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Cormier as applied above, and further in view of U.S. Patent Application Publication 2007/0288791 by Allen et al. (“Allen”).

Regarding claim 7, Das discloses:
7. The system of claim 1, wherein the supervisory node is configured to supervise algorithm execution … See Das, Fig. 4 along with ¶ 0059, e.g. “In one embodiment, the knowledge update manager 408 operates to manage the general coherency of the knowledge base 206 with respect to a central knowledge base.” Das does not expressly disclose execution across knowledge nodes. However, Allen teaches this. See Allen, ¶ 0186, e.g. “control node 12 monitors the deployment and execution of the application within distributed computing environment 10.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 

Regarding claim 15, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121